DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 4/20/2022.  Claims 1-4 and 8-19 are pending and are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0226132) in view of Park et al. (US 2019/0378448).
Regarding claim 1, Gao et al.’s figure 6 shows A shift register, comprising an output sub-circuit (M2) and a coupling sub- circuit (C3), wherein the output sub-circuit (M2) is coupled to a second clock signal terminal (CLK), a pull-up node (PU) and a signal output terminal (OUTPUT), and the output sub-circuit (M2) is configured to output a second clock signal (CLK) received at the second clock signal terminal (CLK) to the signal output terminal under a control of a voltage of the pull-up node; and the coupling sub-circuit is coupled to the second clock signal terminal and a pull- down node (PD), and the coupling sub-circuit is configured to couple a voltage of the pull-down node through the second clock signal received at the second clock signal terminal; a second control sub-circuits comprises a third transistor (M6) is coupled to the pull-up node (PU), a first voltage signal terminal (Vss) and the pull-down node (PD), and the second control sub-circuit is configured to output a first voltage signal received at the first voltage signal terminal to the pull-down node in response to the voltage of the pull-up node.
Gao et al.’s figure 6 does not show the second control sub-circuit further comprising a fourth transistor; wherein a control electrode of the fourth transistor is coupled to the second voltage signal terminal, a first electrode of the fourth transistor is coupled to the pull-up node, a second electrode of the fourth transistor is coupled to a control electrode of the third transistor, a first electrode of the third transistor is coupled to the first voltage signal terminal, and a second electrode of the third transistor is coupled to the pull-down node (i.e., transistor T4 of present invention’s figure 4) as called for in claim 1.  
Park et al.’s figure 2B shows a shift register further including a fourth transistor (TRA) to protect transistors that connected to the pull up node (p-node) (see paragraphs 0078-0081).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Park et al.’s fourth transistor in the circuit arrangement of Gao et al. for the purpose of protecting other transistors within the circuit as taught by Park et al. reference.

Regarding claim 2, Gao et al.’s figure 6 shows the output sub-circuit includes a first transistor (M2) and a first capacitor (C1); a control electrode of the first transistor is coupled to the pull-up node, a first electrode of the first transistor is coupled to the second clock signal terminal, and a second electrode of the first transistor is coupled to the signal output terminal; a first electrode of the first capacitor is coupled to the pull-up node, and a second electrode of the first capacitor is coupled to the signal output terminal; and the coupling sub-circuit includes a second capacitor; a first electrode of the second capacitor is coupled to the pull-down node, and a second electrode of the second capacitor is coupled to the second clock signal terminal.

Regarding claims 12-13, Gao et al.’s shift register is capable of arranging in a cascaded fashion to form a gate driving circuit used in a display panel.

Regarding claim 14, the method steps are seen to be present in Gao et al.’s circuit arrangement.



Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0226132) in view of Park et al. (US 2019/0378448) and further in view of Li et al. (US 2016/0372063).
Regarding claims 3-4, the combination of Gao et al and Park et al. references shows a shift register comprising all the aspects of the present invention except for a first control sub-circuit; the first control sub-circuit comprises a second transistor being coupled to the signal output terminal, a first voltage signal terminal and the pull-down node, and the first control sub-circuit being configured to output a first voltage signal received at the first voltage signal terminal to the pull-down node under a control of a voltage of the signal output terminal (i.e. transistor T2 of figure 3 of the present invention) as called for in claims 3-4.
Li et al.’s figure 7 shows a shift register further including a control sub circuit (M8) controlled by the output of the shift register for pulling down the pull down node (PD) during an output period.  This arrangement will further ensure that the pull down PD at the appropriate logic level thus to avoid erroneous operation (see paragraph 0088).  Therefore, it would have obvious to person skilled in the art before the effective filing date of the invention to include Li et al.’s control sub circuit in Gao et al.’s circuit arrangement for the purpose of preventing erroneous operation as taught by Li et al. reference.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0226132) in view of Park et al. (2019/0378448) and further in view of Tobita (US 2008/0101529).
Regarding claims 9-10, the combination of Gao et al. and Park et al. references shows a shift register comprising all the aspects of the present invention as noted above and further include a pull down sub circuit (M10; Gao et al.’s figure 6).  However, Gao et al.’s input sub circuit (M1) is not connected to a second voltage signal terminal as called for in claims 9-10.
Tobita’s figure 7 and figure 19 teaches that input sub circuit (Q3) can be configured with either configuration without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Gao et al.’s input sub circuit (M1) coupled to a second voltage signal as taught by Tobita reference.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0226132) in view of Park et al. (U 2019/0378448) and further in view of Li et al. (US 2016/0372063), Tan et al. (US 2015/0043703), Tobita (US 2008/0219401), Tobita (US 2008/0101529), Han et al. (US 2016/0012911) and Cao et al. (US 2015/0255031).
Regarding claim 11, Gao et al.’s figure 6 shows a shift register comprising all the aspects of the present invention further including the output sub circuit including a first transistor (M2), a first capacitor (C1), the coupling sub circuit includes a second capacitor (C3) a third control sub circuit includes a fifth transistor (M9) and an energy storage sub circuit (C2), a pull down sub circuit includes a tenth transistor (M10). 

Gao et al.’s figure 6 does not show: (1) a first control sub-circuit includes a second transistor (T2; figure 4 of the invention); (2) a fourth control sub circuit includes a sixth transistor (T6; figure 4 of the invention); (3) a fifth control sub circuit includes a seventh transistor (transistor T7; figure 4 of the invention); (4) an input sub circuit includes an eighth transistor and a ninth transistor (T8, T9; figure 4 of the invention) as called for in claim 11.

Regarding the difference noted in item (1), Li et al.’s figure 7 shows a shift register further including a control sub circuit (M8) controlled by the output of the shift register for pulling down the pull down node (PD) during an output period.  This arrangement will further ensure that the pull down PD at the appropriate logic level thus to avoid erroneous operation (see paragraph 0088).  Therefore, it would have obvious to person skilled in the art before the effective filing date of the invention to include Li et al.’s control sub circuit in Gao et al.’s circuit arrangement for the purpose of preventing erroneous operation as taught by Li et al. reference.

Regarding the difference noted in items (2), it is noted that Gao et al.’s figure 6 shows a pull down control circuit (M5, M6, M7, M8) as a four transistors control circuit.  On the other hand, Tan et al.’s figures 14 and 16 teaches that four transistors control circuit (figure 16) can also be replaced by a two transistors control circuit (figure 14) while the circuit operation remains unchanged.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Gao et al.’s four transistors pull down control circuit replaced with a two transistors control circuit because they are functionally equivalent and produce less number of transistors being used.
Thus, the substitution of Tan et al.’s figure 14 in Gao et al.’s figure 6 resulted in a second control sub circuit includes a third transistor (T11; Tan et al.’s figure 14) and fourth control sub circuit includes a sixth transistor (T10; Tan et al.’s figure 14).  However, Tan et al.’s sixth transistor (T10) does not couple to receive a second voltage (i.e. VGH).  Totiba’s figure 11A and figure 17A (Tobita’s US 2008/0219401) teaches that transistor Q6B can be configured in either way without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Tan et al.’s fourth sub circuit (T10) coupled to a second voltage signal and a clock signal as taught by Tobita reference (US 2008/0219401).

Regarding the difference noted in item (3), Han et al.’s figure 5 shows a shift register further including a fifth control circuit (M7).  The arrangement of the fifth control circuit includes a seventh transistor (M7) is to ensure that the pull down node stay low during the outputting period thus to avoid erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Han et al.’s fifth control circuit (M7) in Gao et al.’s circuit arrangement for the purpose of avoiding erroneous operation as taught by Han et al. reference.

Regarding the difference noted in item (4), Cao et al.’s figure 1 shows a shift register including input module (101) coupled to both input signal and a clock signal (CK).  The arrangement of the input module is to increase the potential of the pull up node to ensure that the output transistor (T3) will be fully on during the outputting period (see paragraphs 0048, 0049).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the present invention to include Cao et al.’s transistor T2 (this is equivalent to the claimed ninth transistor) in Gao et al.’s circuit arrangement for the purpose of increasing the potential of the pull up node as taught by Cao et al. reference.  
 Regarding the limitation of the input sub circuit comprising an eighth transistor coupled to a second voltage signal, Tobita’s figure 7 and figure 19 (Tobita US 2008/0101529) teaches that input transistor (Q3) can be configured with either configuration without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Gao et al.’s input transistor (eighth transistor, M1) coupled to a second voltage signal as taught by Tobita reference (US 2008/0101529).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0226132) in view of Park et al. (US 2019/0378448) and further in view of Tan et al. (US 2015/0043703) and Tobita (US 2008/0219401).
Regarding claims 15-16, Gao et al.’s figure 6 shows a shift register comprising all the aspects of the present invention as noted above and further includes a third control sub circuit comprises a fifth transistor (M9) and an energy storage sub circuit comprises a third capacitor (C2). 
Gao et al.’s figure 6 does not show a fourth control sub circuit comprising a sixth transistor (T6; figure 3 of the present invention) as called for in claims 15-16.
It is noted that Gao et al.’s figure 6 showing a pull down control circuit (M5, M6, M7, M8) as a four transistors control circuit.  On the other hand, Tan et al.’s figures 14 and 16 teaches that four transistors control circuit (figure 16) can also be replaced by a two transistors control circuit (figure 14) while the circuit operation remains unchanged.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Gao et al.’s four transistors pull down control circuit replaced with a two transistors control circuit because they are functionally equivalent and produce less number of transistors being used.
The substitution of Tan et al.’s figure 14 in Gao et al.’s circuit arrangement, as noted above, resulted in a fourth control sub circuit comprising a sixth transistor (T10; Tan et al.’s figure 14).  However, Tan et al.’s fourth control sub circuit (T10) does not couple to receive a second voltage (i.e. VGH) as called for in claims 15-16.  Totiba’s figure 11A and figure 17A teaches that transistor Q6B can be configured in either way without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Tan et al.’s fourth sub circuit (T10) coupled to a second voltage signal and a clock signal as taught by Tobita reference.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0226132) in view of Park et al. (US 2019/0378448), Tan et al. (US 2015/0043703), Tobita (US 2008/0219401) and further in view of  Han et al. (US 2016/0012911).
Regarding claims 8 and 17, the combination of Gao et al., Park et al., Tan et al. and Tobita references shows a shift register comprising all the aspects of the present invention except for a fifth control sub circuit (T7; figure 4 of the present invention) as called for in claims 8 and 17.
Han et al.’s figure 5 shows a shift register further including a fifth control circuit (M7).  The arrangement of the fifth control circuit (M7) is to ensure that the pull down node stay low during the outputting period thus to avoid erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Han et al.’s fifth control circuit (M7) in Gao et al.’s circuit arrangement for the purpose of avoiding erroneous operation as taught by Han et al. reference.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0226132) in view of Park et al. (US 2019/0378448) and further in view of Cao et al. (US 2015/0255031) and Tobita  (2008/0101529).
Regarding claims 18-19, the combination of Gao et al. and Park et al. references shows a shift register comprising all the aspects of the present invention as noted above and further include a pull down sub circuit includes a tenth transistor (M10).  
Gao et al. ‘s figure 6 does not show the input sub circuit includes an eighth and ninth transistors (i.e., T8, T9; figure 4 of the present invention) as called for in claims 18-19.

Cao et al.’s figure 1 shows a shift register including input module (101) coupled to both input signal and a clock signal (CK).  The arrangement of the input module is to increase the potential of the pull up node to ensure that the output transistor (T3) will be fully on during the outputting period (see paragraphs 0048, 0049).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the present invention to include Cao et al.’s transistor T2 (this is equivalent to the claimed ninth transistor) in Gao et al.’s circuit arrangement for the purpose of increasing the potential of the pull up node as taught by Cao et al. reference.  
 Regarding the limitation of the input sub circuit comprising an eighth transistor coupled to a second voltage signal as called for in claims 18-19, Tobita’s figure 7 and figure 19 teaches that input transistor (Q3) can be configured with either configuration without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Gao et al.’s input transistor (eighth transistor, M1) coupled to a second voltage signal as taught by Tobita reference.


Claims 1-2, 8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0378448) in view of Gao et al. (US 2018/0226132).
Regarding claim 1, Park et al.’s figure 3B shows A shift register, comprising an output sub-circuit (TR7), wherein the output sub-circuit (TR7) is coupled to a second clock signal terminal (CLK(n)), a pull-up node (Q-node) and a signal output terminal (Vout(n))), and the output sub-circuit (TR7) is configured to output a second clock signal (CLK) received at the second clock signal terminal (CLK) to the signal output terminal under a control of a voltage of the pull-up node; a second control sub circuit includes a third transistor (TR6), a fourth transistor (TRA), a pull down node (QB-node), a second voltage signal terminal (VDD), a first voltage signal terminal (VSS).  
Park et al.’s figure 3B does not a coupling sub-circuit is coupled to the second clock signal terminal and a pull- down node (PD), and the coupling sub-circuit is configured to couple a voltage of the pull-down node through the second clock signal received at the second clock signal terminal (C2, CLK2; figure 3 of the present invention) as called for in claim 1.
Gao et al.’s figure 5 shows a shift register including a coupling sub circuit (C3) coupled to a second clock signal terminal  (CLK) and a pull- down node (PD), and the coupling sub-circuit is configured to couple a voltage of the pull-down node through the second clock signal received at the second clock signal terminal.  This arrangement of the coupling sub circuit is to reduce the noise at the pull up node and the output terminal (see paragraph 0055).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Gao et al.’s coupling sub circuit (C3) in the Park et al.’s circuit arrangement for the purpose of reducing noise at the pull up and the output terminal as taught by Gao et al. reference.

Regarding claim 2, Park et al.’s figure 3B shows the output sub circuit comprising a first transistor (TR7), a first capacitor (parasitic capacitor between the gate electrode and the source/drain electrode of the transistor TR7).

Regarding claim 8, Park et al.’s figure 3B shows a fifth control sub circuit includes a seventh transistor (TR5).

Regarding claims 12-13, Park et al.’s shift register is capable of arranging in a cascaded fashion to form a gate driving circuit used in a display panel.
Regarding claim 14, the method steps are seen to be present in the combination of Park et al. and Gao et al.’s circuit arrangement.

Regarding claims 15-16, Park et al.’s figure 3B shows a third control sub circuit includes a fifth transistor (TR3); a fourth control sub circuit includes a sixth transistor (TR4); a third capacitor (CQB).

Regarding claim 17, Park et al.’s figure 3B shows a fifth control sub circuit includes a seventh transistor (TR5).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0378448) and Gao et al. (US 2018/0226132) and further in view of Li et al. (US 2016/0372063).
Regarding claims 3-4, the combination of Park et al. and Gao et al. references shows a shift register comprising all the aspect of the present invention as noted above except for a first control sub-circuit; the first control sub-circuit comprises a second transistor being coupled to the signal output terminal, a first voltage signal terminal and the pull-down node, and the first control sub-circuit being configured to output a first voltage signal received at the first voltage signal terminal to the pull-down node under a control of a voltage of the signal output terminal (i.e. transistor T2 of figure 3 of the present invention) as called for in claims 3-4.
Li et al.’s figure 7 shows a shift register further including a control sub circuit (M8) controlled by the output of the shift register for pulling down the pull down node (PD) during an output period.  This arrangement will further ensure that the pull down PD at the appropriate logic level thus to avoid erroneous operation (see paragraph 0088).  Therefore, it would have obvious to person skilled in the art before the effective filing date of the invention to include Li et al.’s control sub circuit in Park et al.’s circuit arrangement for the purpose of preventing erroneous operation as taught by Li et al. reference.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0378448) and Gao et al. (US 2018/0226132) and further in view of Tobita (US 2008/0101529).
Regarding claims 9-10, the combination of Park et al. and Gao et al. references shows a shift register comprising all the aspects of the present invention as noted above and further include a pull down sub circuit including a tenth transistor (TR8).  However, the combination of Park et al. and  Gao et al. does not show the input sub circuit (TR1)  connected to a second voltage signal terminal as called for in claims 9-10.
Tobita’s figure 7 and figure 19 teaches that input sub circuit (Q3) can be configured with either configuration without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Park et al.’s input sub circuit (TR1) coupled to a second voltage signal as taught by Tobita reference.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0378448) in view of Gao et al. (US 2018/0226132) and further in view of Li et al. (US 2016/0372063), Tobita (US 2008/0101529) and Cao et al. (US 2015/0255031).
Regarding claim 11, the combination of Park et al.’s figure 3B and Gao et al. references shows a shift register comprising all the aspects of the present invention including the output sub circuit including a first transistor (Tr7; Park et al.’s figure 3B), a first capacitor (the parasitic capacitor between the gate electrode and the source/drain electrode of the transistor TR7; Park et al.’s figure 3B),  the coupling sub circuit includes a second capacitor (C3; Gao et al.’s figure 5), the third control sub circuit includes a fifth transistor (TR3; Park et al.’s figure 3B); a fourth control sub circuit includes a sixth transistor (TR4; Park et al.’s figure 3B); a third capacitor (CQB); a fifth control sub circuit includes a seventh transistor (TR5), the  pull down sub circuit includes a tenth transistor  (TR8). 

Gao et al.’s figure 6 does not show: (1) a first control sub-circuit includes a second transistor (T2; figure 4 of the invention); (2) an input sub circuit includes an eighth transistor and a ninth transistor (T8, T9; figure 4 of the invention) as called for in claim 11.
Regarding the difference noted in item (1), Li et al.’s figure 7 shows a shift register further including a control sub circuit (M8) controlled by the output of the shift register for pulling down the pull down node (PD) during an output period.  This arrangement will further ensure that the pull down PD at the appropriate logic level thus to avoid erroneous operation (see paragraph 0088).  Therefore, it would have obvious to person skilled in the art before the effective filing date of the invention to include Li et al.’s control sub circuit in Park et al.’s circuit arrangement for the purpose of preventing erroneous operation as taught by Li et al. reference.

Regarding the difference noted in item (2), Cao et al.’s figure 1 shows a shift register including input module (101) coupled to both input signal and a clock signal (CK).  The arrangement of the input module is to increase the potential of the pull up node to ensure that the output transistor (T3) will be fully on during the outputting period (see paragraphs 0048, 0049).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the present invention to include Cao et al.’s transistor T2 (this is equivalent to the claimed ninth transistor) in Park et al.’s circuit arrangement for the purpose of increasing the potential of the pull up node as taught by Cao et al. reference.  

 Regarding the limitation of the input sub circuit comprising an eighth transistor coupled to a second voltage signal, Tobita’s figure 7 and figure 19 (Tobita US 2008/0101529) teaches that input transistor (Q3) can be configured with either configuration without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Park et al.’s input transistor (eighth transistor, TR1; figure 3B) coupled to a second voltage signal as taught by Tobita reference (US 2008/0101529).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0378448) in view of Gao et al. (US 2018/0226132) and further in view of Tobita (US 2008/0101529) and Cao et al. (US 2015/0255031).
Regarding claims 18-19, the combination of Park et al. and Gao et al. references shows a shift register comprising all the aspects of the present invention as noted above but it fails to show an input sub circuit includes an eighth transistor and a ninth transistor (T8, T9; figure 4 of the invention) as called for in claims 18-19.

Cao et al.’s figure 1 shows a shift register including input module (101) coupled to both input signal and a clock signal (CK).  The arrangement of the input module is to increase the potential of the pull up node to ensure that the output transistor (T3) will be fully on during the outputting period (see paragraphs 0048, 0049).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the present invention to include Cao et al.’s transistor T2 (this is equivalent to claimed the ninth transistor) in Park et al.’s circuit arrangement for the purpose of increasing the potential of the pull up node as taught by Cao et al. reference.  

 Regarding the limitation of the input sub circuit comprising an eighth transistor coupled to a second voltage signal, Tobita’s figure 7 and figure 19 (Tobita US 2008/0101529) teaches that input transistor (Q3) can be configured with either configuration without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Park et al.’s input transistor (eighth transistor, TR1; figure 3B) coupled to a second voltage signal as taught by Tobita reference (US 2008/0101529).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        4/27/2022